Citation Nr: 1145389	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-50 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) benefits on the basis of permanent incapacity for self-support of the Veteran's daughter, DJT, prior to attaining 18 years of age. 

2.  Entitlement to Department of Veterans Affairs (VA) benefits on the basis of permanent incapacity for self-support of the Veteran's daughter, SLT, prior to attaining 18 years of age.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement (NOD) in October 2008.  A statement of the case (SOC) was issued in September 2009.  The Veteran perfected his appeal in November 2009.

The Veteran presented testimony before the Board in July 2011.  The transcript has been associated with the claims folder.

The Veteran has raised a claim for compensation for his daughters based on disabilities that resulted from his exposure to Agent Orange.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran's daughter, DJT, was born in May 1971 and attained the age of 18 in May 1989.  She is currently 40 years of age. 

3.  The Veteran's daughter, SLT, was born in April 1972 and attained the age of 18 in April 1990.  She is currently 39 years of age.

4.  The preponderance of the evidence is against a finding that either DJT or SLT were permanently incapable of self-support by reason of physical or mental defects at the time they attained the age of 18.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA benefits on the basis of permanent incapacity for self-support of the Veteran's daughter, DJT, prior to attaining the age of 18 have not been met.  38 U.S.C.A. § 101(4), 1310, 1542, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§   3.57, 3.209, 3.210, 3.315(a), 3.356 (2011).

2.  The criteria for entitlement to VA benefits on the basis of permanent incapacity for self-support of the Veteran's daughter, SLT, prior to attaining the age of 18 have not been met.  38 U.S.C.A. § 101(4), 1310, 1542, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§   3.57, 3.209, 3.210, 3.315(a), 3.356 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in an August 2007 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in August 2007, which was prior to the October 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for permanent incapacity for self-support of his daughters.  Notice of the types of evidence necessary to establish a disability rating and effective date for the benefits sought on appeal is rendered moot as the claims are being denied. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes the Veteran's service treatment records, the Veteran's post-service VA and private medical records, statements of the Veteran's spouse, private medical records pertaining to one of the daughters, and the transcript from the July 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. 
Analysis

Pursuant to 38 C.F.R. § 3.356(a) (2011), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis must be on the individual's condition at the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  It is the condition at that specific point in time which determines whether entitlement to the status of "child" should be granted. 

In other words, for purposes of initially establishing helpless child status, the "child's" condition subsequent to his or her 18th birthday is not for consideration.  Id.  According to the Court, if a finding is made that a claimant (the purported child) was permanently incapable of self support as of the claimant's 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis which is that VA has a burden of showing improvement sufficient to render the claimant capable of self-support.  If the claimant is shown to be capable of self-support at 18, VA is required to proceed no further.  Id. 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  38 C.F.R. § 3.356(b).   The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  Rating criteria applicable to disabled veterans are not considered controlling. 

There are four principal factors for consideration on determining permanent incapacity for self-support.  The first is the fact that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support.  38 C.F.R. § 3.356(b)(1).  Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his reasonable support.  Id.  

Second, when a child is shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, it may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  38 C.F.R. § 3.356(b)(2).  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  Id.  

Third, it should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  38 C.F.R. § 3.356(b)(3).  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  Id.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. Id.  

Fourth, the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).  

The Veteran contends that his daughters, DJT and SLT, are entitled to helpless child status because they cannot work due to mental and physical ailments that existed prior to them attaining 18 years of age.  Specifically, with regard to DJT he claims that she had cystic acne and was diagnosed with Thalassemia blood disorder rendering her incapable of self-support prior to age 18.  The Veteran claims that SLT was born with shoulder paralysis and bilateral hip dislocation, as well as developing hearing loss, constant colds, dyslexia, a poor immune system, migraine headaches, and warts on her feet rendering her incapable of self-support prior to age 18.

A baptism certificate for DJT indicates that she was born in May 1971 and thus attained the age of 18 in May 1989.  The Veteran is listed as her father.  At the time of this decision, DJT is approximately 40 years old. 

The birth certificate of SLT indicates that she was born in April 1972 and thus attained the age of 18 in April 1990.  The Veteran is listed as her father.  At the time of this decision, SLT is approximately 39 years old. 

There are no medical records pertaining to DJT.  The earliest medical records pertaining to SLT include private medical records from February 1979 which show she had "brachial" palsy that was corrected by three months of age.  This record further noted SLT had bilateral hip dislocation, which was corrected by body cast and braces at age ten months.  X-rays in May 1979 show no dislocation of the bilateral hips.  She had a normal orthopedic examination in January 1980.  Records dated in 1979 show she was treated for recurrent otitis media and given gamma globulin prophylaxis because of a history of recurrent ear infections.  In June 1981 she had normal hearing.  There are no records dated after 1981, but for records dated in 2009, which are not pertinent to her medical condition prior to attaining age 18.   

In July 2011, the Veteran testified that SLT had not been gainfully employed since 2000.  The Veteran testified that she moved to Florida in 2000 with her mother to try to get employment, but would lose jobs as result of absences due to illness.  The Veteran's spouse testified that the SLT has lived on her own for the past three years.   The Veteran indicated that she received her graduation equivalency degree.  He further testified that SLT was married approximately three years earlier, had one child, and got divorced.  There was no specific testimony regarding DJT other than she had cystic acne prior to age 18.  The Veteran's representative indicated that they had exhausted all avenues to obtain medical records and that in essence they were not really claiming helpless child status, but that the daughters had disabilities as a result of the Veteran's exposure to Agent Orange.  The Board notes this claim was referred to the RO in the Introduction. 

After a careful review of the evidence of record, the Board concludes that the preponderance of the evidence is against the finding that either DJT or SLT were permanently incapable of self- support at the date of attaining the age of 18 (April 1989 for DJT or May 1990 for SLT).  The Board has considered the evidence pertaining to their functioning at the time of their 18th birthdays, as required by Dobson, 4 Vet. App.  445; however, as reflected above, there was no medical evidence pertaining to DJT's physical or medical condition prior to April 1989.  Medical evidence pertaining to SLT dated in 1979 showed no bilateral hip dislocation and shoulder paralysis had been corrected.   Recurrent ear infections were treated in 1979 and her hearing was normal as of 1981.  There were no records dated between 1981 and 1990.   Although the evidence dated in 2009 shows she had right ear hearing loss, chronic sinusitis, and hypertrophic nasal turbinates, it does not report the level of disability associated with these conditions or their affect on her daily activities and employment. 

Rather, the evidence indicates that SLT received her GED, was married in approximately 2008, had a child, and has been living on her own since approximately 2008.  There was no specific evidence with record to DJT.  
 
The Board finds the evidence fails to show that any physical or mental disability rendered either DJT or SLT incapable of self-support prior to age 18.  Hence, the requirements for establishing status as the "helpless child" of the Veteran have not been met. 

In sum, the Board concludes that the preponderance of the evidence is against a finding that either DJT or SLT was not capable of self-support at 18, and the claims must be denied.  As the preponderance of the evidence is against the claims, the 

benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002). 


ORDER

Entitlement to benefits on the basis of the permanent incapacity for self-support of the Veteran's daughter, DJT, at the time of attaining the age of 18 years is not warranted.  Entitlement to benefits on the basis of the permanent incapacity for self-support of the Veteran's daughter, SLT, at the time of attaining the age of 18 years is not warranted.  The appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


